Citation Nr: 1215525	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to December 1988 and from May 1989 to April 1992.  She received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a psychiatric disability as new and material evidence had not been submitted.

In July 2008, the Veteran testified before a hearing officer at the RO and a transcript of that hearing has been associated with her claims folder.

In her March 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A hearing was scheduled for a date in October 2011 and the Veteran was notified of the date and time of the hearing in letters dated in September and October 2011.  These letters were sent to her address of record and were not returned as undeliverable.  Copies of these letters were also sent to the Veteran's representative.  

The Veteran failed to appear for the scheduled Board hearing.  She has not explained her absence or requested to reschedule the hearing.  Thus, her appeal will be processed as if she withdrew the hearing request.  38 C.F.R. § 20.704(d) (2011).

The Veteran's claim for service connection for a psychiatric disability was originally denied in a January 1998 rating decision.  The Veteran was notified of this decision, she did not appeal, and new and material evidence was not submitted within one year of the decision.  Thus, the January 1998 decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a)-(b), 20.1103 (2011).  

New and material evidence would ordinarily be required to reopen the claim for service connection for a psychiatric disability under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

As relevant service treatment and personnel records have been added to the record since the January 1998 decision, the Board will adjudicate the claim for service connection for a psychiatric disability on a de novo basis without the need for new and material evidence.

In a September 2009 letter, the Veteran raised the issue of entitlement to service connection for a sleep disability, to include sleep apnea.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an October 2005 VA mental health treatment note indicated diagnoses of depression and PTSD.

The Veteran has claimed various in-service non-combat stressors related to traumatic experiences while serving in Germany and while serving near the Iraq border during the Gulf War and post-service stressors.  The stressors reported by the Veteran include the following: the lockdown of her post in Germany due to the nearby explosion of a car bomb; guarding a prisoner of war camp overnight in the vicinity of the Iraq border; the death and injuries of fellow servicemembers by friendly fire; the firing on a military tank by friendly forces; the explosion of a cluster bomb that injured fellow service members who served in her sister's unit; and the deaths of two friends following service.

The Veteran has also reported that she experienced stress in service and that she was issued a mouth guard because she would grind her teeth due to such stress.  She and her family members have reported psychiatric symptoms ever since her return from the Gulf War, but there is some evidence to the contrary.

The Veteran was afforded a VA psychiatric examination in November 2009, however the examination report reflects that the examination was for all mental disorders, "except PTSD and eating disorders."  She was diagnosed as having depressive disorder not otherwise specified (NOS).  

The psychologist who conducted the November 2009 VA examination opined that it was not likely that the Veteran's psychiatric disability was caused by or a result of stress, teeth grinding, or weight gain in service.  The examiner reasoned that the Veteran had attributed her depression and anxiety to current world events (i.e. the wars in Iraq and Afghanistan), that there was no evidence to support an etiological relationship between her current psychiatric disability and teeth grinding in service, and that it was not likely ("less likely as not") that the psychiatric disability was etiologically related to her weight problems in service.

The November 2009 VA examination is inadequate because it did not assess whether the Veteran had PTSD, and the examiner did not otherwise acknowledge or discuss the documented diagnoses of PTSD.  Also, the examiner's opinion only addressed whether a relationship existed between the Veteran's psychiatric disability and her stress, teeth grinding, and weight gain in service, but did not take into consideration any of her reported stressors in service.

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Thus, a remand is necessary to afford the Veteran a new VA psychiatric examination in order to obtain an adequate opinion as to the nature and etiology of her current psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (December 16, 2011) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that sometime in February or March her vehicle broke down in the vicinity of the Iraq border and that she had to help guard a nearby prisoner of war camp overnight.  Service personnel records reflect that she participated in the defense of Saudi Arabia and the liberation and defense of Kuwait between August 1990 and May 1991.  Thus, the reported stressor apparently occurred between February and March 1991.  In light of this stressor information, a remand is also required to contact the JSRRC to attempt to verify the Veteran's claimed in-service stressor.

An October 2005 VA psychiatric evaluation note reveals that the Veteran had received psychiatric treatment at "Baptist Hospital" (Baptist Medical Center) in Jacksonville, Florida.  Also, the Veteran reported during the November 2009 VA examination that she was hospitalized for a suicide attempt in 1985 at an unspecified medical facility in High Point, North Carolina.  Although the Veteran has submitted some treatment records from Baptist Hospital, no efforts have otherwise been taken to obtain all available relevant treatment records from that facility or the identified facility in High Point.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Thus, a remand is also necessary to attempt to obtain any relevant records from "Baptist Hospital" and the medical facility in High Point.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of the medical facility in High Point, North Carolina where she received psychiatric treatment in 1985, to include the dates of any such treatment.

2.  Ask the Veteran to complete authorizations to obtain all records of her treatment for a psychiatric disability from the Baptist Medical Center in Jacksonville, Florida and from any other sufficiently identified private treatment provider.  

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.
  
3.  Prepare a summary of the claimed in-service stressor for which there is sufficient information to make an inquiry, to include dates and assigned units. The in-service stressor reported by the Veteran involves guarding a prisoner of war camp in the vicinity of the Iraq border sometime between February and March 1991.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.

All efforts to obtain stressor verification from the JSSRC must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and to verify reported stressors with the JSRRC, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since April 2005) had their onset in service, are related to the Veteran's reported stressors in service, are related to the Veteran's reported psychiatric symptoms in service, or are otherwise the result of a disease or injury in service.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reported stressors in service, her reported psychiatric symptoms in service, and all previous psychiatric diagnoses provided since April 2005, including PTSD.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

